

 




FACILITIES OCCUPANCY, MANAGEMENT AND SUPPORT SERVICES
AGREEMENT








This Facilities Occupancy, Management and Support Service Agreement (this
“Agreement”) is entered into as of the first day of November, 2006, by and
between Citicorp North America, Inc. (“Manager”), a Delaware corporation having
an office at 3800 Citibank Center, Tampa, Florida, and The Student Loan
Corporation (“Customer”), a Delaware corporation having an office at 99 Garnsey
Road, Pittsford, New York.




WHEREAS, Customer is the tenant of certain premises more particularly described
in Exhibit A attached hereto (the “Property”) in the building known as 99
Garnsey Road, Pittsford, New York;


WHEREAS, Customer desires continued occupancy rights, access to and use of the
Property;


WHEREAS, Customer desires to obtain from Manager, in connection with its
occupancy of the Property, certain facilities management and support services
(“Services”) as set forth in this Agreement, and


WHEREAS, Manager is willing to provide such occupancy rights, access to and use
of the Property and facilities management and support services on the terms and
conditions as set forth in this Agreement.


NOW THEREFORE, in consideration of a fee and of the mutual covenants and
agreements hereinafter set forth and other valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties agree as follows:






SECTION A: OCCUPANCY



1.  
Access. Subject to the terms and conditions of this Agreement, Manager hereby
grants to the Customer access to and use of a portion of the Property (as set
forth in Exhibit A). Manager shall permit the customerto use the Property for
the operation of the Business. The Customer, its employees, agents and invitees
shall have full and unlimited access to use the Customer’s portion of the
Property and the common area related thereto only for the purposes described
herein and, in its use of the Property, the Customer shall observe the
restrictions and any other rules or regulations of Manager relating to the use
of the Property. The Customer, its employees, agents and invitees will have
access to and use of the cafeteria, elevators and corridors during the term of
this Agreement. Manager shall not use, or permit the use of, the Property in a
way which materially diminishes the rights granted to the Customer hereby.
Manager shall cooperate with and accommodate the Customer, its employees, agents
and invitees in providing reasonable access to the Property at all times to the
same extent such access is available to Manager, subject only to restrictions
agreed upon by the Customer, caused by intervention of governmental authority or
force majeure.

 
 
 
1

 

2.  
Use. The Customer shall use the Property only for substantially the same
purposes as they currently are used in connection with the operation of the
Business, and shall comply with all laws, rules, regulations and ordinances at
any time pertinent to the Property. The Customer acknowledges that rules and
regulations promulgated by Manager with respect to the Property may be subject
to change over time in Manager’s reasonable discretion upon consultation with
the Customer.




3.  
Parking Spaces. Manager shall provide adequate parking for the Customer’s
employees, agents and invitees at reasonable volume levels within the existing
parking area. Space for handicapped persons and other special employees (such
as, by way of example and not limitation, service incentive recipients) shall be
provided in substantially the same manner as provided prior to the date hereof.







SECTION B BUILDING OPERATIONS AND EXPENSES


Property Maintenance Manager shall use its best efforts to maintain the Property
in substantially the same manner as the Property had been maintained prior to
the date hereof, reasonable wear and tear excepted. Necessary repairs shall be
made promptly and in workmanlike manner. Manager shall provide exterior and
interior building structure, grounds, furniture, fixture and equipment
maintenance and repair, and assume responsibility for the operating expenses of
the Property (as set forth in Exhibit B attached hereto).




SECTION C PREMISES SERVICES



1.  
Services to be Performed. Manager shall perform the following services (the
“Service”) for Customer in connection with its occupancy of the Property as more
full described in Exhibits B and C attached hereto:




1.  
Real Estate and Construction Services;




2.  
Property Management Services; and




3.  
Life Safety Services.





To Coordinate provision of the Services at the Property, a Site Manager located
on premises will be assigned by Manager to support Customer. Although the
Customer may contact the Manager directly, the Site Manager will serve as a
local contact for the Customer’s routine needs. Upon request from Customer,
other building services may be performed by Manager as set forth in Exhibit D,
at an additional cost to the Customer.



2.  
Service Standards. During the Term (as hereinafter defined) of the Agreement,
Manager will perform the Services in accordance with the standards set forth in
Exhibit E attached hereto (“Service Level Standards”). Where appropriate,
specific MIS will be developed to measure Manager’s performance against Service
Level Standards. From time to time, Manager may request Customer to provide
feedback in the form of meetings, questionnaires, or data collection so that
Manager is able to access its progress against Service Standards. Periodically,
Manage will meet with Customer to formally request feedback on the overall
quality of the Services being provided, identify areas for improvement and
develop suggestions to improve Service delivery.

 
2

 
 

3.  
Responsibility of Customer. Customer agrees to undertake certain obligations to
facilitate Manager’s provision of the Services, which shall include, without
limitations, the following:



Customer will appoint as liaison with Coordinating Manager an individual (the
“Customer Coordinator”) who will be responsible for coordinating real estate,
construction, safety and property support services issues for Customer and the
communication of other service-related issues between Customer and Manager.





4.  
Authority of Manager. Manager shall perform the Service for Customer as an
independent contractor on a non-exclusive basis, and nothing contained herein
shall be deemed to create any association, partnership, joint venture, or
relationship of employer and employee between the parties hereto or any of their
respective affiliates or subsidiaries. Customer hereby appoints Manager as its
agent to negotiate and/or award any and all contracts incidental and necessary
to the performance by Manager of the Services and to approve and pay any and all
invoices for services provided for the Property to the extent such contracts and
invoices comply with Citicorp policies. In each instance, Manager shall execute
such contract or approve such invoices on behalf of Customer. Manager shall
obtain and maintain evidence of: (i) current liability insurance (including,
without limitation, employer’s liability, automobile liability and comprehensive
general liability) in such amounts as shall be determined by Manager, (ii)
fidelity insurance containing a third party endorsement, if available, in form
and amounts determined by Manager, and (iii) worker’s compensation insurance in
statutory amounts, from all third parties performing Services specified herein
or such other services as customer shall request from Manager from time to time
in writing, except that Manager shall have authority to perform those acts
incidental and necessary to its performance hereunder.






5.  
Compliance with Laws. Each party hereto agrees that it shall comply with all
applicable federal, state, and local laws, ordinances, codes and regulations in
the performance of its obligations under this Agreement, including the
procurement of permits and certificates where required. If at any time during
the term of this Agreement, a party is informed or information comes to its
attention that it is or may be in violation of any law, ordinance or code (or if
it is so determined by any court, tribunal or other authority), that party shall
immediately take all appropriate steps to remedy such violation and comply with
such law, regulation, ordinance or code in all respects. Further, each party
shall establish and maintain all proper records (particularly, but without
limitation, accounting records) required by any law, code of practice or
corporate policy applicable to it from time to time.






6.  
Indemnification. Each party to this Agreement shall indemnify and hold harmless
the other party and any of its directors, officers, employees and agents from
and against any action or threatened action, suit or proceeding arising out of
or as a result of, the indemnifying party’s performance under this Agreement and
against any and all claims, expenses, losses or damages (including reasonable
attorneys’ fees that result from the actions or inaction of the indemnifying
party); provided, however, that in no event shall a party to this Agreement be
obligated for any claims, expenses, losses, or damages resulting from the
negligent or willful acts or omissions of the other party, its agents, employees
or subcontractors.



A party seeking indemnification under this Agreement shall (i) give prompt
written notice to the indemnifying party as to the existence of the indefinable
event, (ii) provide such information, cooperation and assistance as may
reasonably be necessary for the defense of such action or claim and (iii) grant
full authority to the indemnifying party to defend or settle such action or
claim. A party seeking indemnification shall not compromise or settle any action
or claim without the consent of the indemnifying party.
 
 
3
 
 

7.  
Force Majeure. In the event that either party is unable to fulfill any of its
obligations under this Agreement, other than the payment of money, because of
causes beyond its reasonable control, such party will give immediate notice
thereof to the other party and, upon such notice being given, such obligation or
obligations shall be suspended during the continuance of such cause beyond such
party’s control. Causes beyond a party’s control shall include fire, flood or
other natural disaster, wars, civil wars, riots or civil commotion; priorities
or other government allocations or controls; lockouts, strikes or other work
stoppages; interference or restraint of public authority (whether lawful or
not); explosion or accident; epidemics or quarantine restrictions; or any cause
which it cannot provide against by the exercise of reasonable diligence.




8.  
Confidentiality. The Customer and the Manager agree that all information
provided pursuant to this Agreement by each party to the other party is
confidential and proprietary to the party providing the information and no party
shall use any information provided by the other party for any purpose other than
as permitted or required for performance under this Agreement. Each party agrees
not to disclose or provide any information provided by the other party to any
third party (with the exception of (i) any parent, affiliate or subsidiary,
which is bound to retain the confidentiality of the information; (ii) employees
who have a need to know in the course of performing Services pursuant to this
Agreement, provided that such employees are bound to retain the confidentiality
of the information; (iii) third party vendors as necessary for the Manager to
provide Services to the Customer under this Agreement, provided that such
vendors are bound to retain the confidentiality of this information; and (iv)
the Customer’s disclosure of data to its external auditors) without the express
written consent of the other party, and each party agrees to take all reasonable
measures, including, without limitation, measures taken by each party to
safeguard its own confidential information to prevent any such disclosure by
employees, agents, or contractors. In no event shall the Customer divulge to any
third party the contents in any invoices/charge documentation that it receives
from the Manager, without the written consent of the Manager. Nothing provided
herein shall prevent any party from disclosing information to the extent the
information (i) is or hereafter becomes part of the public domain through no
fault of that party; (ii) is received from or furnished to a third party without
similar restriction of the third party’s rights; (iii) is independently
developed by it; (iv) is disclosed pursuant to requirements of law; or (v) is
already known to it. If either party hires another person to assist it in the
performance of this Agreement, or assigns any portion of its rights or delegates
any portion of its responsibilities or obligations under this Agreement to
another persona, the assigning or delegating party shall cause its assignee or
delegate to be bound to retain the confidentiality of the information.




9.  
Taxes. Customer shall pay all taxes levied or based upon the Services rendered
in accordance with this Agreement, and Manager has the right to collect any and
all applicable sales or use taxes from the Customer. If Manager does not impose
sales and use taxes, then Customer agrees to self-impose such taxes on payments
under this Agreement and shall not hold Manager responsible for any unpaid taxes
not charged or self-imposed by Customer. Notwithstanding the foregoing
provision, Customer shall have no liability and Manager shall be solely
responsible for the payment of any taxes which are based on Manager’s income and
any assessments/penalties related thereto.




10.  
Assignment. Neither party may assign any of its rights, obligations or
responsibilities under this Agreement at any time without the prior written
consent of the other (such consent not to be unreasonably withheld), except that
either party may assign such obligations and responsibilities at any time to its
parent or any of its subsidiaries or affiliates having reasonably adequate
resources to perform the obligations and undertake the responsibilities under
this Agreement. All terms and conditions of the agreement shall be binding upon
and shall inure to the benefit of the parties hereto and their successors and
authorized assigns. Notwithstanding the foregoing, it is expressly understood
and agreed by Customer that Manager may provide the Service through an affiliate
of Manager or other third party.





 
4

 
 
 

11.  
Corporate Authority; Further Assurances. Each party represents that it has taken
all necessary corporate action to authorize the execution and consummation of
this Agreement and will furnish the other party with satisfactory evidence of
same upon request. Each party agrees to negotiate in good faith the execution of
such other documents or agreements as may be necessary or desirable for the
implementation of this Agreement and the effective execution of the transactions
contemplated hereby, and will continue to do so during the term of the
Agreement.




12.  
Notices. All notices, demands and other communications hereunder shall be in
writing and shall be deemed given to the other party when delivered in person,
by overnight delivery or sent by certified or registered mail, return receipt
requested, postage prepaid, to the following address:





           Manager:                Citicorp North America, Inc.
          Attn: Christine Fogarty, VP/Sr. Asset Manager
          1000 Technology Drive, MS #401
          O’Fallon, MO 63368-2240


           Customer:               The Student Loan Corporation
          Attn: Legal Department
          99 Garnsey Road
          Pittsford, NY 14534
 
SECTION D FEE
 

1.  
Payment for Services and Expenses. As compensation for the Occupancy, and
Facility Management and Support Services, Customer shall pay to Manager or such
third party as Manager may designate, on or before the tenth (10th) day of every
month, the amount set forth in Exhibit F attached hereto (the “Fee”), which fee
represents the fair market value of the use of the Property and Services
provided. Manager and Customer agree to renegotiate the fee in good faith on an
annual basis, such new fee to be effective for a twelve (12) month period
beginning January 1st of each year, but subject to adjustment during that twelve
month period if required due to change(s) in level of Service, execution of
major projects or scope of Customer’s tenancy. Customer further agrees to
reimburse Manager for any third party fees or expenses which Manager may be
requested to incur as a direct result of providing any Service hereunder to the
extent such third party fees and expenses comply with Citigroup policies. All
other costs for Services not specifically provided for in this Agreement will be
negotiated between Customer and Manager. Any proposed change to the Fee
resulting from a change in the level or nature of the Services provided or an
increase in the Customer’s occupancy square footage must be approved in writing
by Customer and Manager prior to the change. A change in Customer’s square
footage occupancy shall result in a corresponding change to the fee and space
allocation, such change to be approved in writing by Manager and Customer.



Customer shall have the right, during normal business hours, to inspect
Manager’s books and records with respect to the Services. Manager shall keep
adequate records of its Services hereunder and all costs and expenses associated
therewith.
 
 
Term and Termination. This Agreement shall commence on the date hereof and will
continue in full force and effect until May 31, 2014, or sooner termination,
provided any such sooner termination is previously mutually agreed to by Manager
and Customer.
5

 
 

Entire Agreement. This Agreement is the sole agreement between the parties with
respect to the provision of the Services, and supercedes all prior oral or
written agreements for the Services. This agreement may be signed in
counterparts, all of which taken together shall constitute one instrument. This
Agreement may be amended only by the written agreement of the parties.




Waiver. Either party may delay or forego exercising any of its rights under this
Agreement without waiving any of its rights.




Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of New York.








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.






CUSTOMER:      MANAGER:




The Student Loan Corporation    Citicorp North America, Inc.






By:        /s/ M J Reardon                            By: /s/ Michael P. Zahn


Name:  Michael J. Reardon           Name:  Michael P. Zahn
Title:    President and CEO              Title:     Sr. Vice President




 
 
 
 
 
 
 
 

 




6



 




EXHIBIT A






PROPERTY








For purposes of this Agreement, in 2006, the Customer occupies approximately
Seventy-one thousand eight hundred eighty-three (71,883) rentable square feet of
office space and allocated common space at the Property located at 99 Garnsey
Road, Pittsford, New York.


Effective January 1, 2007, Customer’s allocated rentable square footage shall be
75,596 rentable square feet.


The Customer’s rentable square footage is subject to annual adjustment during
the term of this Agreement, upon the terms and conditions of this Agreement.




















 
 
 























7

 
EXHIBIT B


PREMISES SERVICES INCLUDED IN FEE





·  
Base Building Operations




o  
Property and School Taxes including any levies or special assessments

o  
Utilities services including heat, electricity, water and gas/oil. All
telecommunications usage expenses associated with the Customer will be the sole
responsibility of the Customer.

o  
Security Systems maintenance and repair

o  
Building Access Control and Security Maintenance and Repair

o  
Electrical distribution System Maintenance and Repair

o  
Emergency Generator, transfer switch, UPS System Maintenance and Repair

o  
HVAC Systems Maintenance and Repair

o  
Life/Fire/Safety Systems Maintenance and Repair

o  
Interior and Exterior water systems Maintenance and Repair

o  
Roof, structure, glass, building structure Maintenance and Repair

o  
Parking Lot Maintenance (including resurfacing as needed, plowing and salting)

o  
Exterior Building Signage and Flag Pole Maintenance and Repair

o  
Exterior Landscape service

o  
Interior office/common area plant care (excludes any employee purchased plants)

o  
Light bulb/Lighting replacement

o  
Environmental monitoring, maintenance and repairs as needed

o  
Elevators maintenance and repair

o  
General touch-up building interior painting






·  
Building Services




o  
Cleaning services (Including vacuuming, general dusting, lavatory cleaning and
supply replacement, floor washing, window cleaning, carpet shampoo maintenance
program

o  
Emergency Lock replacement or access service (Furniture and Office)

o  
Coordinate and implement fire and safety evacuation plans

o  
Rubbish collection and removal

o  
Recycle collection and removal

o  
Pest Control

o  
Minor furniture repairs/replacement services

o  
Minor AV support and presentation set up services (Excluding cost of out-source
labor or equipment if required)

o   Building Furniture Storage Management (Does not include businesses supplies
and equipment storage costs) 

o  
Restack coordination and implementation services (excludes actual cost of labor,
equipment, telecom charges or any other hard costs associated with a move or
cubical reconfiguration).



 
 

 
8
 
 
EXHIBIT C


SERVICES


 
The Services to be provided pursuant to this Agreement shall include the
following:
 

·  
Real Estate and Construction Services, including without limitation, site
acquisitions, property disposition, leasing, construction project management,
relocation and space planning.




·  
Property Management Services, including, without limitation, maintenance
operations, contract building services, occupancy expense management and leased
property administration.




·  
Life Safety Management Services, including, without limitation, physical
security, safety management and environmental management.






1.  
REAL ESTATE and CONSTRUCTION SERVICES






·  
Leasing/Site Acquisitions



With respect to leasing, upon request from the Customer, Manager will review
existing availability of Citicorp properties, secure as necessary, brokers and
legal counsel to satisfy leasing objectives; and negotiate lease terms on behalf
of Customer. Customer will have final approval of any proposed lease as well as
the expense associated therewith.


With respect to site acquisitions, upon request from Customer, Manager will
perform all necessary research, studies and analysis, and negotiate the
acquisition on behalf of Customer. Such activities will be guided by objectives
as provided by Customer. Legal fees and other third-party related charges
associated with the acquisition shall be the responsibility of Customer.
Customer will have final approval of any proposed site acquisition as well as
the expenses associated therewith.



·  
Property Disposition



Upon request from Customer, Manager will review the market and obtain brokers as
required, and negotiate the sale, sublease or termination of the existing lease
on behalf of Customer. Legal fees and other third-party related charges
associated with the disposition will be the responsibility of Customer. Customer
will have final approval of any proposed disposition as well as the expense
associated therewith.



·  
Construction Project Management



A Project Manager will be assigned with the responsibility for preparing project
plans and schedules (utilizing a Citicorp approved architectural firm);
coordinate telecom/datacom requirements with CGTI; present for business approval
drawings, color and finish schemes, and prepare budgets and expense forecasts
for Customer to develop an MEP.
 

 
9
 
 
Upon receipt of an approved MEP, the Project Manager will select a general
contractor, prepare bid documents and award construction contracts on behalf of
Customer. The Project Manager has the responsibility to take all steps necessary
to effectively manage and monitor the construction and installation (including
applicable systems and equipment) against the project plan, schedule and budget.
Customer will continually be advised of project status including the cost and
timing implication of out-of-scope additions or deletions. All construction
activities, signage, etc., and the acquisition of FF&E, artwork, etc., will
follow Citicorp policies and be in accordance with all applicable local, state
and federal ordinances, laws and regulations.



·  
Space Planning



A Space Planning Manager will review with Customer various space requirements to
achieve a complete understanding of Customer’s operations and physical
requirements, including, without limitation; organizational structure;
relationships and interface requirements; and systems and equipment. A program
report will be prepared by the Space Planning Manager detailing the space
requirements along with the planning and design criteria.



·  
Continuity of Business (COB) Planning



A Project Manager will review with Customer various COB requirements to achieve
a complete understanding of Customer’s operational and physical requirements.
The Project Manager will work with Customer to develop and maintain a COB plan
as it pertains to premises related issues.





2.  
PROPERTY MANAGEMENT




·  
Maintenance Operations



A Maintenance Operations Manager will provide, directly through contract vendors
or, where Customer leases the Property, indirectly through Landlord, appropriate
services to maintain, and when necessary repair, the structural elements and
mechanical systems of the Property, including, without limitation, signage;
HVAC; electrical and plumbing systems; structural components; janitorial and
carpentry services; painting; and carpet cleaning.


Maintenance service can be regularly requested by Customer as may be required
utilizing a work-order system. For emergency conditions/situations, Customer may
contact Manager directly. Manager agrees to provide Customer with such emergency
services are required after normal working hours.



·  
Contract Building Services



Utilizing industry standards and the requirements of Customer, Manager will
prepare specifications and bid documents, award service contracts and, in
conjunction with the Site Manager, implement a quality assurance program to
ensure that optional performance is continually provided by the third party
contractors.



·  
Occupancy Expense Management



Manager will develop with Customer all premises related budgets and will
regularly monitor and maintain actuals and forecasts for Customer on a per
Property basis. This includes all capital maintenance and project (WIP) related
accounting practices. Where applicable, Manager will perform occupancy
allocations based on square footage.
 
 
10

 
 

·  
Leased Property Administration



Manager is responsible for the verification and payment of rent on leased
facilities. Where applicable, Manager will also perform/process receivables on
tenant related spaces/facilities and oversee payment and where appropriate, the
protesting of real estate taxes. Property information will be maintained so that
critical information pertaining to lease provisions and physical characteristics
of the Property are adequately maintained and made readily available to
Customer.





3.  
LIFE SAFETY MANAGEMENT



All safety, security and environmental activities will be performed in
accordance with all applicable local, state and federal codes, ordinances, laws
and regulations. Manager will interpret regulatory matters as required and
inform Customer of any regulatory concerns which may impact its operation. On
behalf of Customer, Manager will ensure adherence with local, state and federal
codes, laws and ordinances and Citicorp policy. Manager will be available to
consult with Customer on these matters as may be required.







·  
Safety Management



Manager will regularly perform audits of the Property following the Citicorp
Safety & Fire Prevention Program, Occupational Safety & Health Act (OSHA), and
other standards or laws which may be imposed on Customer. These audit findings
will be reported to Customer and will identify any corrective action needed.
Manager will also provide specialized training as may be required by Citicorp
policy or governmental agencies.



·  
Environmental Management



Manger will perform environmental assessments to determine the presence of any
health or environmental risks associated with the Property. A typical assessment
will include; prior and present use; neighboring activities; underground storage
tanks; asbestos; and PCB’s. Based on findings of an assessment, Manager will
implement, with Customer, appropriate risk management plans, including, without
limitation, an operations and maintenance (O&M) program and abatement or
remediation action.






 
 
 
 
 

 
 
 
 
 
 
11

 
 
EXHIBIT D


PREMISES SERVICES AVAILABLE AT ADDITIONAL CHARGE





·  
Project Management

o  
Consultants (Architects, Engineers, etc.)

o  
Construction of interior office space

o  
Furniture

o  
Relocation Services




·  
Supplemental Cleaning Services (Including Furniture)




·  
Free-Standing Water Cooler Installation and Servicing




·  
Painting (outside of General Maintenance & Upkeep/Touch-up)




·  
Porter assistance for special services, events, staff moves, shelving and
furniture installation or moves)




·  
Cubicle reconfiguration




·  
Ordering and installation of name plates, poster boards, interior & exterior
business specific signage




·  
Minor data and telcom cabling




·  
Facilitating locksmith services for safes or other secured areas (Common office
furniture and office door lock repair and replacement included in base fee)





This listing represents services most frequently requested, and is not intended
to be all inclusive.
Services are building-specific to 99 Garnsey Road, Pittsford New York.






 
 
 
 
 
 

 
 
 
 
 
12

 
 
EXHIBIT E


SERVICE LEVEL STANDARDS




The following is an outline of Service Level Standards and associated response
times to those services:





ITEM  COVERAGE  RESPONSE TIME       
Emergency Situations
 
24 hours a day
7 days a week 
Immediate
 
     
Building Critical Systems
 
24 hours a day
7 days a week 
Immediate
 
     
Security Services
 
24 hours a day
7 days a week 
Immediate
 
     
Furniture & Equipment*
(Repairs and purchases) 
8am - 5pm
Monday - Friday 
10 Business Days
 
     
Maintenance & Repair
 
8am - 5pm
Monday - Friday 
10 Business Days
 
     
Financial Reporting
 
8am - 5pm
Monday - Friday 
20 Business Days
 

  
 
    

 
Staffing


A minimal level of staffing will be established to maintain the Property. The
primary responsibility of these individuals will be the Garnsey Road premises.
The minimum level of staffing will be as follows:



(1)  
Building Operations Manager



 


*Subject to Citicorp Purchasing Policies
 
 
 
 
 
13

 
 


EXHIBIT F


FEE






The Fee for the Occupancy of the Property and Services provided by Manager to
Customer in 2006 shall be an estimated sum of approximately Two Million Three
Hundred Three Thousand One Hundred Thirty-One Dollars and Thirty-Two Cents
($2,303,131.32) per annum, payable in estimated monthly installments of
approximately One Hundred Ninety-One Thousand Nine Hundred Twenty-Seven Dollars
and Sixty-One Cents ($191,927.61).


The estimated Fee for the Occupancy of the Property and Services provided by
Manager to Customer in 2007 shall be Two Million Three Hundred Seventy-Four
Three Hundred Eighty-Five Dollars and Ninety Cents ($2,374,385.90) per annum,
payable in estimated monthly installments of approximately One Hundred
Ninety-Seven Thousand Eight Hundred Sixty-Five Dollars and Forty-Nine Cents
($197,865.49).


The Fee for Occupancy and Services is subject to annual adjustment during the
term of this Agreement, upon the terms and conditions of this Agreement.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
14
 
 
 
EXHIBIT G
 






Total Site 2007 forecast as of Aug 15, 2006
PITTSFORD, NY (GARNSEY RD)
                   
Forecast
                         
Garnsey Road = 78,993 RSF Total
Year 2007
                         
SLC = 75,596 RSF (95.7%)
                         
Rate
CIB COB = 3,397 RSF (4.3%)
                       
 Per RSF/Yr
 
Jan
Feb
Mar
Apr
May
Jun
Jul
Aug
Sep
Oct
Nov
Dec
Full Year
78993
                             
Base Rent
116,366
116,366
116,366
116,366
116,366
116,366
116,366
116,366
116,366
116,366
116,366
116,366
1,396,392
$ 17.68
Utilities Paid to Landlord
10,210
10,210
10,210
10,210
10,210
10,210
10,210
10,210
10,210
10,210
10,210
10,210
122,520
$   1.55
Oper Exp/Escalations Paid
-
-
-
-
-
-
-
-
-
-
-
20,000
20,000
$   0.25
Rent Expense - GAAP Adjust
7,622
7,622
7,622
7,622
7,622
7,622
7,622
7,622
7,622
7,622
7,622
7,622
91,460
$   1.16
Rent Paid
134,198
134,198
134,198
134,198
134,198
134,198
134,198
134,198
134,198
134,198
134,198
154,198
1,630,372
$ 20.64
                             
Depreciation Leashold Improvement
15,622
15,622
15,622
15,622
15,622
15,741
12,069
10,864
10,864
10,864
10,864
10,864
160,240
$   2.03
                             
Cleaning
7,725
7,725
7,725
7,725
7,725
7,725
7,725
7,725
7,725
7,725
7,725
7,725
92,700
$   1.17
Maintenance Contracts
2,800
2,800
2,800
2,800
2,800
2,800
2,800
2,800
2,800
2,800
2,800
2,800
33,600
$   0.43
Repairs
-
-
6,000
-
-
-
-
2,100
2,400
154
-
-
10,654
$   0.13
Miscellaneous (Janit. Supplies, Etc.)
713
1,430
200
1,943
200
1,430
713
1,430
200
1,943
200
1,430
11,830
$   0.15
Premises
161,057
161,775
166,545
162,287
160,545
161,894
157,504
159,117
158,187
157,683
155,787
177,017
1,939,396
$ 24.55
                             
Depreciation Furniture
11,152
11,152
11,152
11,152
11,152
11,152
11,152
11,152
11,152
11,152
11,152
11,152
133,824
$   1.69
                             
CGIN Telecom Chargebacks
300
300
300
300
300
300
300
300
300
300
300
300
3,600
$   0.05
                             
COF / Interest Expense
9,000
9,000
9,000
9,000
9,000
9,000
9,000
9,000
9,000
9,000
9,000
9,000
108,000
$   1.37
                             
Total Premises Expense
181,509
182,227
186,997
182,739
180,997
182,346
177,956
179,569
178,639
178,135
176,239
197,469
2,184,820
$ 27.66
                             
CRS Overhead (Salaries, Etc.)
25,247
24,529
19,759
24,017
25,759
24,410
28,800
27,187
28,117
28,621
30,517
9,287
296,252
$   3.75
                             
Total CRS Direct Charge - Garnsey Rd.
206,756
206,756
206,756
206,756
206,756
206,756
206,756
206,756
206,756
206,756
206,756
206,756
2,481,072
$ 31.41
                                                     
SLC
2,374,386
                         
CIB
106,686
 


 
 
 
 
 
 
 
 
 
 
 
 
 
 
15